—Appeal by the *638defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 2, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly denied, without a hearing, that branch of the defendant’s omnibus motion which was to suppress physical evidence. The defendant failed to make sufficient factual allegations of standing to contest the search (see, People v Parker, 245 AD2d 313; see also, People v Mendoza, 82 NY2d 415).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Smith, 222 AD2d 535), and, in any event, without merit. Bracken, J. P., O’Brien, Sullivan and Goldstein, JJ., concur.